Case 1:17-cv-00747-LM Document 116-3 Filed 08/01/19 Page 1 of 9




           Exhibit 2
Case 1:17-cv-00747-LM Document 116-3 Filed 08/01/19 Page 2 of 9




                  UNITED STATES DISTRICT COURT
                   DISTRICT OF NEW HAMPSHIRE


  * * * * * * * * * * * * * * * *
                                *
  D'PERGO CUSTOM GUITARS        *
                                * Civil Action No.:
  vs.                           * 1:17-CV-0000747-LM
                                *
  SWEETWATER SOUND              *
                                *
  * * * * * * * * * * * * * * * *



           DEPOSITION OF PROFESSOR JEFFREY SEDLIK

         Deposition taken at the law offices of Lambert,

  Shortell & Connaughton, 92 State Street, Boston,

  Massachusetts, on Wednesday, June 19, 2019,

  commencing at 10:20 A.M.



  Court Reporter:
  Tina L. Hayes, LCR, RPR
  NH Licensed Court Reporter No. 80
  (RSA 310-A:161-181)
                                                                 157                                                                   159
      Case 1:17-cv-00747-LM Document 116-3 Filed 08/01/19 Page 3 of 9

1           Q.       Right. And so there is no license fee if          1    there was any litigation involved.
2    there is no liability. And what you are here to do                2           Q.     Now, did this assumption drive you to make
3    is help us understand, if there is liability, here's              3    opinions or form opinions on the idea that the fee
4    what we ought to be thinking about in determining                 4    would have been negotiated between Sweetwater and
5    damages?                                                          5    D'Pergo?
6           A.       Yes. Exactly right.                               6          A.     I want to give you an accurate answer; so
7           Q.       Okay.                                             7    I am thinking about it for a minute.
8           A.       And there is that last part that says             8           Q.    Take your time.
9    "during the period." And I am not determining the                 9           A.    So as you have seen, there are multipliers
10   period, and I did not go in and validate it. You                  10   in my report. There's two parts to the damages
11   asked a question earlier about , well, yes, you did               11   estimation or calculations and one part is coming up
12   go in and validate it because I went and looked at                12   with a market value based on average offering for an
13   the website and archive.org --                                    13   image offered under a licensing model that's
14          Q.       That's right. That's what I was trying to         14   equivalent to what people actually use when two
15   determine: What did you assume and what did you                   15   parties other than stock agencies are transacting
16   validate?                                                         16   business.
17          A.       I visited archive.org. It's a tool that           17                 And because I don't have real world
18   many people use and I have used in the past when I                18   licensing data from Sweetwater or from D'Pergo, I
19   am asked to validate things. And I could see that                 19   had to go to the stock agencies to get my pricing
20   it was in use on certain dates, according to that                 20   points. But -- and so in doing so, that base value
21   record. But that was not an essential component of                21   of the base license fees does not assume that it was
22   my work, and I wasn't asked to do that.                           22   D'Pergo's image or that Sweetwater used it. So
23                   You could say I did it out of my own              23   that's the first part of my answer to your question.




                                                                 158                                                                   160


1    curiosity, but my opinions are not based on that.                 1                  But to provide you with a full answer, I
2    My opinions are based on this assumption. And if                  2    have to say that the second part of the calculation
3    you folks, through your argumentation, come up with               3    looks at the parties that are actually involved
4    that it started on, you know, August 5 of 2005, then              4    because if, for example, Guitar Center called Chuck
5    I am going -- and I am told to recalculate damages                5    Surack and said, "Hey, we want to use all of the
6    or that certain usage s never happened, change the                6    photographs in your website on our website. We're
7    assumption -- my retained counsel changes the                     7    going to make our website look exactly like your
8    assumption, I recalculate the damages.                            8    website. We want all the photos. What would you
9           Q.       Understood. Thank you.                            9    charge?"
10                   Let's go to the next paragraph,                   10                 And so there's an example of why, when you

11   paragraph D: "Assume that actual damages in this                  11   are calculating actual damages, if the identity of
12   matter are to be determined, in part, by the fees                 12   the parties would affect the transaction at the
13   that a willing defendant would have been reasonably               13   negotiations table, then you have to consider it.
14   required to pay to plaintiff prior to each instance               14   And to that extent, are they competitors or not? A
15   of use."                                                          15   competitor is going to pay more than a noncompetitor
16                  Do you see that?                                   16   for a licensed image.
17          A.      I do. And I should say that the words              17                 Can that similar image be found elsewhere?
18   "plaintiff" and "defendant, " that was handed to me.              18   That's not necessarily contemplating who took the
19   But it's just a willing buyer and seller . Okay. We               19   image. I can think of a few circumstances where it
20   could replace that, say there was no litigation.                  20   would. But, in general, that's irrelevant. It's
21                   So the -- this assumption did not drive me        21   just about the image itself. So that's the two
22   to assume that my example had to contemplate                      22   caveats I had to explain.
23   infringement is what I am trying to say or that                   23          Q.     So the second caveat, would that be the --
                                                                161                                                                      163
      Case 1:17-cv-00747-LM Document 116-3 Filed 08/01/19 Page 4 of 9

1    what you called -- I am going to try to use your                 1    analysis -- and we'll get to competitive. But for
2    term here so I understand it -- the actual damages               2    scarcity, are you factoring in the identity of the
3    multiplier for competitive use?                                  3    parties involved?
4           A.     That's the -- I guess you have this one            4            A.       Not in this case. But I did mention in
5    side that's just your -- what does it cost to                    5    that long-flowing answer that there are
6    license an image out there , a generic image? Let's              6    circumstances under which I would.
7    get some price samples from the rights model that                7            Q.       Possible you might, but you didn't in this
8    would have applied, in my opinion, and then average              8    case?
9    them so that we come up with a fair number. And                  9            A.       I did not.
10   that's just for a generic image.                                 10           Q.       Got it.
11                  And then the other part of that is now is         11                    And then in the competitive component, you
12   it a scarce image or not? And then the other part                12   are considering the particular parties in this case?
13   is what you just asked, which is does the identity               13           A.     Yes, because it most definitely would come
14   of the parties make -- would the identity of the                 14   into play when a licensor knows that the licensee or
15   parties, if known at the time of the transaction,                15   potential licensee is going to use the image in a
16   make a difference in the license transaction? And ,              16   competitive way. The rates would shoot up.
17   in my opinion, you have to consider that. The IRS                17           Q.      Okay.
18   might say otherwise when they are figuring how much              18           A.      You would reasonably require more money
19   tax somebody owes on their assets. But in the                    19   from the licensee to use it in a way that competes
20   licensing world, you have to consider whether it's a             20   with your own business efforts.
21   competitive use or not.                                          21           Q.       And haven't you also assumed there that
22          Q.      Okay. So there's the piece where you have         22   Sweetwater would have gone to a competitor for the
23   looked at photographs from the licensing agencies.               23   photograph?




                                                                162                                                                      164


1    And you have provided us some examples of that, and              1            A.      No. I am assuming that Sweetwater would
2    that's part of your analysis; correct?                           2    have sat across the table from D'Pergo and said, "We
3            A.      Correct. And I should say that, given            3    want to use this photograph from your website. How
4    more time and more budget, that I would go out to                4    much?"
5    photographers and query them. I spend a lot of time              5            Q.       Right. And you are assuming they would
6    talking to photographers about their licensing                   6    have gone to D'Pergo and not gone to some other
7    practices and pricing and things like this, and I                7    source for that photograph?
8    don't know anybody else that does. But for                       8            A.      I think, because they did get the image
9    expediency and because it is a relatively accurate               9    from D'Pergo and the identity of those two entities
10   measure, averaging three stock agencies' pricing is              10   is -- would be important and relevant in any
11   how I approached this project.                                   11   licensing transaction, that, yes, I -- my
12          Q.      And so the stock agency pricing average           12   calculations assume that Sweetwater went to D'Pergo .
13   piece of this does not assume that it's a D'Pergo                13   But it would be a very similar calculation if
14   photo or that Sweetwater used it. Am I                           14   Sweetwater went to Guitar Center and said, "We
15   understanding that correctly?                                    15   want" -- now I get your question. I am sorry.
16          A.      Correct.                                          16                    You know, it would be the same, I believe,
17          Q.      Okay. But then you explained a little             17   for other competitors. And, you know, companies
18   farther. And what you said is you have also added                18   compete in different ways. And I understand the
19   in two concepts that you believe are important to                19   nature. And I am not going to testify on it, but I
20   capture the fee here. The first is scarcity;                     20   understand about boutique guitars and all the
21   correct?                                                         21   discussion that's gone on about that. But there is
22          A.      Correct.                                          22   some level of competition between the entities. The
23          Q.      And in the scarcity component of your             23   scope of that, I not going to testify about. But
                                                               177                                                                   179
      Case 1:17-cv-00747-LM Document 116-3 Filed 08/01/19 Page 5 of 9

1    of the subject matter because that pricing is going             1    the quality of the image in question.
2    to be the same if that's a picture of something else            2           Q.     And, again, you have assumed that scarcity
3    at the stock agencies. I mean, they are a commodity             3    applies here because you have assumed that
4    business, and so there is a measure of quality                  4    Sweetwater needed exactly the photo that
5    affecting price. And it's certainly in place in the             5    Mr. Dapergolas took?
6    whole industry.                                                 6          A.     You know, there might be some level of
7                     But if I put a picture of a potato in          7    scarcity associated with the pricing, even at the
8    there, we would be sitting here at this table and               8    base level. An example would be there's a lot of
9    you would be saying, "Are you serious? You have a               9    stock photographs with two hands shaking or one hand
10   picture of a potato in here." And I would have to               10   holding a pen or, you know, those types of common --
11   try to explain to you why it's a beautiful picture              11   what you would think of as your typical stock
12   of a potato and that the price for that potato                  12   images. And then you get into pictures like -- even
13   picture is based on , you know, the stock industry's            13   in my examples where it's a nicely staged image.
14   notion of demand for images. It falls into a class              14   And it could be of a guitar or something else
15   of images that are priced the same level.                       15   photographed with careful attention to lighting,
16          Q.        So just to be clear, your testimony is         16   composition, color, line, everything , and they price
17   that the content of the pictures you picked as                  17   it accordingly.
18   comparative pictures in Exhibit D is not important              18                 So I had to get into the same ballpark as
19   to determining an accurate average stock price?                 19   the image that was allegedly infringed, and I did
20          A.        It can be, but it's not in this case. If       20   so. I chose guitar images because guitar images are
21   that was a picture of -- there are certain levels of            21   not priced differently than trombone images or, you
22   photography that are in tiered pricing structures at            22   know, other -- most other subject matter except for
23   the stock agencies where some are more or less                  23   very common subject matter.




                                                               178                                                                   180


1    expensive than others. And there's editorial                    1                  And then, yes, for the scarcity
2    photography where it's a picture of somebody playing            2    multiplier, it's based on the assumption that few
3    tennis at Wimbledon or some news event. And,                    3    images were available that would have been suitable.
4    certainly, if you go over there, the assumption is              4    And that's proven by -- let's say, sufficiently
5    that you are using that -- those images editorially             5    proven by Sweetwater's own selection of that
6    for news-reporting purposes. They have their own                6    particular image which they had to go steal from a
7    set of prices, and it says "no commercial use" and              7    website instead of going to a stock agency and just
8    all of that.                                                    8    selecting any image that shows guitars and/or necks.
9                     But on the commercial side, I could have       9                  So what drove them to pick that image and
10   picked some of their other images of a similar                  10   that image only and to use that image and that image
11   quality from within the same stock agency, and it               11   only on their site and to go so far as not even
12   would -- and they would be priced at the same rate.             12   licensing it when they could go get another image?
13          Q.        So going back to page 9 and your               13   Why did they want that image? Well, did they know
14   assumptions and the discussion we were having about             14   that any of their competitors could be using any
15   scarcity, you applied a scarcity multiplier in this             15   royalty-free images out there or were those images
16   case; correct?                                                  16   not of sufficient quality? You know, who knows if
17          A.        Yeah.                                          17   Guitar Center is using the same royalty-free image
18          Q.        And that multiplier is based on -- the         18   that Sweetwater is using? And so they made a choice
19   thing it multiplies is the cost of the images in                19   that got them near -exclusive usage of a photograph ,
20   Exhibit D; right? The average cost?                             20   you know, that served their purpose.
21          A.     The cost of a generic photograph that is a        21          Q.     I know from your report that you have been
22   rights-managed image that is of a quality -- it's a             22   on the Electric Guitar Buying Guide as it's shown on
23   quality rights-managed image of a similar quality to            23   the Wayback Machine; right?
                                                            185                                                                     187
      Case 1:17-cv-00747-LM Document 116-3 Filed 08/01/19 Page 6 of 9

1            A.    So what you are talking about there in         1    that there were two placements of the image?
2    industry parlance would be called placement. So              2           A.       It appeared on two URLs.
3    whether at -- you know, you have the level of                3           Q.       And so that is going back to page 8 at the
4    website home page, which is more expensive than              4    very bottom there as subparagraphs to Assumption A.
5    website internal page. There's no further                    5    You have two URLs there. Is that what you are
6    breakdown. So you have a hundred pages . You have a          6    referring to?
7    thousand pages . You have a hundred million pages.           7           A.       Right. I wasn't suggesting that there
8    The price for secondary placement on a website is            8    were two copies of the image . I was suggesting that
9    going to be the same.                                        9    the image was displayed on two different URLs.
10                 If you have many buying guides or one          10          Q.       Now I would like you to assume for
11   buying guide, it's going to be the same. But I               11   purposes of this question that these two URLs
12   would admit that whoever is handling profits would           12   represent simply an update/reorganization of the
13   need to consider just all the factors that go into           13   website; some changing to the font, some other
14   the sales.                                                   14   things, but content wasn't changed. Now, with those
15           Q.    And do your opinions on licensing take         15   assumptions, in your view, does that still count as
16   into account that the image did not appear on the            16   two URLs?
17   home page?                                                   17          A.       In my view in terms of license practice,
18           A.    Yes. I did account for multiple                18   if I didn't have that assumption, that it was on two
19   placements. And what "multiple placements" means is          19   URLs, I would not select multiple placement if they
20   does it show up or will it be used on more than one          20   were not on two different URLs at the same time. If
21   URL?                                                         21   there was overlap for even one day, then I -- then
22           Q.    And when you say you accounted for             22   that would be a certain license period that would
23   multiple placements, can you be a little more                23   apply to the secondary placement. But if there was




                                                            186                                                                     188


1    specific?                                                    1    no overlap, then that's a situation where, if that
2           A.    There's an option when you are licensing .      2    was proven and I was directed to rely on a new
3    It affects the license marginally, the pricing. If           3    assumption that there was only one placement, I
4    I have a website -- companies have large quantities          4    mean, I would adjust my calculations.
5    of pages on their website for several reasons. And           5           Q.       Now, going back to Assumption F, which is
6    two of those reasons are, one, you need to be able           6    on the following page, page 9 -- we have been
7    to display all your products and, two, you want to           7    talking about this. And the thing that I want to
8    be found when people search search engines. So it's          8    ask you about is you mentioned at the beginning of
9    search engine optimization; many, many pages with            9    the discussion that you did some searching for
10   dynamic content that loads are based on searches.            10   comparable images that were available for a
11   It gets you up in the search rankings, brings in             11   rights-managed license; correct?
12   more customers. So you want to have a lot of text ,          12          A.       Yes.
13   a lot of images, a lot of pages. And then you                13          Q.       Okay. Why did you choose only
14   want -- I am just not going down that -- keep going          14   rights-managed licenses? Why didn't you consider
15   down that path because it's not really the scope of          15   other kinds of licenses?
16   my testimony. But you asked the question.                    16          A.       For the reasons described earlier in my
17                 So I will say that the -- the pricing          17   testimony, if Sweetwater chose not to go to a stock
18   would be affected by whether it is a home page or            18   photo agency to license an image of guitars or
19   not. And then if it's not a home page, are there             19   necks -- and they made that decision . Nobody else
20   multiple placements of the image? And whether                20   made that decision. They went to a corporation and
21   there's 2 placements or 10 placements, it tends, in          21   chose an image from their site. They happened not
22   most right-managed licensing, to be the same.                22   to license it. But when they made that decision,
23           Q.    Now, in this case, is it your position         23   they didn't -- you know, corporations and
                                                                    197                                                                   199
      Case 1:17-cv-00747-LM Document 116-3 Filed 08/01/19 Page 7 of 9

1            Q.        And why is it reasonable to assume that            1           Q.      So Sweetwater's use of the D'Pergo image
2    Sweetwater would have been paid that instead of just                 2    is what requires application of the scarcity and
3    going to a stock agency?                                             3    competitive multipliers?
4            A.        So yesterday -- I bought this tie                  4           A.     The fact that they used their competitor's
5    yesterday across the street. And you had to buy                      5    image and did not go to a stock agency or -- well,
6    three ties, and you got 50 percent off if you buy                    6    yeah, basically that, that they went -- that they
7    three ties. And if I just took the ties and put                      7    used their competitor's image and did not go to the
8    them in my pocket and walked out and got caught,                     8    stock agency. I can't use a royalty-free
9    what are their damages? Is it for the $50 off on                     9    comparable. I have to use a rights-managed. That
10   the three ties? I chose not to buy the ties. I                       10   basically says -- when you do that, you are talking
11   chose to walk into Brooks Brothers where they are                    11   about all photographers now, rights-managed, all
12   expensive. You know, I stole the ties. Do I                          12   photographers. Then beyond that, was it a
13   deserve the discount price? I don't follow the                       13   competitor or not?
14   logic.                                                               14          Q.      Do you really think Sweetwater would have
15           Q.        We're trying to figure out a hypothetical,         15   paid $1.6 million for this image?
16   willing buyer/willing seller. And you are driving                    16                  MR. SHORTELL: Objection.
17   damages of over a million dollars by assuming                        17          A.      What would -- well, I don't get to ask the
18   Sweetwater and D'Pergo. So there's no discount                       18   questions here. So I have to say I think that it's
19   price. I am just trying to get you to use the                        19   highly likely that Mr. Dapergolas could have
20   actual method for calculating damages. And under                     20   reasonably required a fee of that much or more to
21   that method, why do you get to say D'Pergo would                     21   make use of his image of his own products that he
22   have done this; Sweetwater would have needed that?                   22   took himself by a competitor.
23   Isn't that all irrelevant under the actual way you                   23          Q. (By Mr. Sackman) But that's not the whole




                                                                    198                                                                   200


1    calculate this stuff?                                                1    piece; right? Because you still need the willing
2           A.      No, because you have to consider where                2    buyer. So you really think Sweetwater -- even if
3    they got it from. Not in the base damages, which I                   3    Mr. Dapergolas asked 1.6 million, you really think
4    didn't get from any of them. But after you get that                  4    Sweetwater would have paid it?
5    base number and without applying a punitive measure,                 5                   MR. SHORTELL: Objection.
6    you have to consider who the parties were.                           6           A.      I think that's the image that they wanted
7                      If you and I both ran law firms and there          7    and that they selected and that they used . And I am
8    was a picture on your home page of your site that I                  8    not in their heads as to what they would have or
9    wanted to use on my law firm site, you would                         9    would not have done . But I know that they did it .
10   consider that I am going to use it competitively                     10   And I know that, from Mr. Dapergolas's standpoint,
11   against you in quoting me a price to use that                        11   you know, number one, he wouldn't have licensed it
12   photograph that you took and put on your website .                   12   to them. But if forced to, he would have reasonably
13           Q.        So in that scenario, why do you get to             13   required a very high number.
14   assume that, once I know the price, I might just                     14          Q. (By Mr. Sackman) Doesn't that answer
15   say, "It's not worth it to me. I will go find some                   15   demonstrate why you can't apply party-specific
16   other picture"?                                                      16   multipliers to this analysis? Because you have
17          A.      Because in this instance, you used that --            17   said, "I don't know what Sweetwater would have paid,
18   who was on which site? Now I forget. But the image                   18   and I don't think Mr. Dapergolas would have licensed
19   was actually used and taken from that party; so you                  19   it."
20   have to assume that the transaction -- that the                      20          A.      I think the opposite of that is entirely
21   licensor reasonably required a fee that contemplated                 21   inequitable and would -- why wouldn't everybody just
22   the scarcity of that image and the fact that they                    22   go steal each other's images and go -- go steal all
23   are competitors.                                                     23   your competitor 's images and put it on your site and
                                                                  201                                                                    203
      Case 1:17-cv-00747-LM Document 116-3 Filed 08/01/19 Page 8 of 9

1    then pay 37 cents because there's royalty-free                     1    when she knows that no photographer , no copyright
2    images available for 37 cents? I don't think you                   2    owner other than a stock agency offers royalty -free
3    should under actual damages pay a pen alty for the                 3    rights or subscription rights.
4    fact that you infringed, but the actual damages                    4                   MR. SACKMAN:        Would you read the question
5    should approximate what the value of that license                  5           back, please.
6    would be and need to contemplate competitive use if                6                  (Question read.)
7    that occurred.                                                     7           A.     The number is based on my calculations .
8           Q.       And it's your testimony, as you sit here           8    So you are asking me a yes-or-no question. You are
9    today, that the value of the license is nearly                     9    using "reasonable" outside of the context in which I
10   $1.6 million?                                                      10   used it, which is what the seller could reasonably
11          A.       The value of the base license is whatever          11   require. So you are using "reasonable" in a
12   that average was. The fact that the image is scarce                12   different context. My calculation is based on
13   is then calculated in. And there's a range there.                  13   taking a base number and -- for a generic image and
14   And the range is much lower than what you are                      14   contemplating that there weren't a lot of neck
15   talking about for scarcity. It goes from -- I mean,                15   images available and then contemplating that it was
16   the range is stated in my report.                                  16   used by a competitor.
17                   But then adding the fact that it was a             17          Q (By Mr. Sackman) Sir, is $1,583,450 a
18   competitor brings the image up to a maximum of what                18   reasonable license fee number in this case?
19   you are talking about, and that could change based                 19          A.     Based on the scope of usage and on the
20   on the start dates and on whether this usage                       20   fact that the image was scarce and on the fact that
21   actually occurred, which I understand is still under               21   it was used competitively, those are the numbers.
22   discussion, whether certain parts of this usage                    22          Q.      That's not a yes or a no. You have to
23   actually occurred, which I have assumed. And so                    23   answer the question. Yes, is it reasonable? No, is




                                                                  202                                                                    204


1    those numbers could change in my supplemental                      1    it not? You wrote the report, these are your
2    report.                                                            2    numbers. So you can't just say, "Gee, those are the
3           Q.       But your numbers -- I mean, I didn't make          3    numbers." I want to know whether you think that
4    these up; right? I mean, if you go to page 26, your                4    number was reasonable.
5    high range is $1,583,450; correct?                                 5                  MR. SHORTELL: Objection.
6           A.       I think that's -- I am not looking at it           6           A.     I will restate my answer, that the actual
7    right now, but I think that's correct.                             7    damages -- the total -- the range -- the totals in
8                    What page are you on, sir?                         8    the actual damages, the ranges here, are reasonable,
9           Q.       26.                                                9    given the scope of the use and the circumstances of
10          A.       Thank you.                                         10   the use, the competitive use, and the scarcity.
11                   Yes.                                               11          Q. (By Mr. Sackman) So the 1.58 million is
12          Q.       And, of course, you wouldn't have put that         12   reasonable, given what you just said?
13   number in here if you didn't think it was                          13                 MR. SHORTELL: Objection.
14   reasonable; right?                                                 14          A.     You have got my answer on the record.
15         A.       What the reasonable -- what the seller              15          Q. (By Mr. Sackman) Your intention when you
16   would have reasonably required, given the image                    16   testify in this case is to tell a New Hampshire jury
17   itself and given the fact that it was a competitor.                17   that they could reasonably award $1.58 million for a
18   This is not -- I mean, I have shown the math. And                  18   license fee; correct?
19   if there's a -- you folks have a problem with the                  19                 MR. SHORTELL: Objection.
20   math and your expert wants to suggest that I have                  20          A.     My intention would be to answer questions
21   performed the calculations incorrectly, she can                    21   from both sides as to how I came up with my
22   attempt to do so. I mean, she's taken a very odd                   22   calculations and to present my totals for the ranges
23   tact by saying it should be a royalty-free license                 23   of actual damages that would apply, given the nature
                                                                217                                                                         219
     Case 1:17-cv-00747-LM Document 116-3 Filed 08/01/19 Page 9 of 9

1    correct me and say, "No, I did answer it. I said                 1            Q.      It's from Jarvis from the Ninth Circuit,
2    yes," or, "no. Then I explained," go ahead. But I                2    Mackie v. Rieser from the Ninth Circuit, Leonard v.
3    haven't heard an answer yet.                                     3    Stemtech from the Third Circuit, and On Davis from
4             A.    I don't need to say yes or no to your             4    the Second Circuit.
5    questions. Under your theory, Sweetwater could have              5                    MR. SACKMAN:         And I will just read into
6    said no to $5 or $10 or $100 or $5,000. Sweetwater               6            the record -- I asked Mr. Sedlik to read from
7    could always say no because they could go to a stock             7            Leonard v. Stemtech International. It's at
8    agency and get a guitar image , but they chose not to            8            834 F.3d 376, and it was on page 390. And that
9    do that. They chose to go to a competitor who                    9            was the quotation that I asked him to read.
10   highly values his image s and who gets damage d when             10                   And the reason I don't want to provide
11   his competitors use his images.                                  11           this is because it's got my own notes on it,
12            Q.    Not Sweetwater, though; right? Willing            12           but I would be happy to supply a clean copy to
13   buyer?                                                           13           counsel afterwards. I didn't think we would
14                 MR. SHORTELL: Objection.                           14           have so much trouble with what the standard
15            A.   I don't know how many ways to answer it.           15           was, but there it is.
16   It's not a yes or no. Therefore I -- I am telling                16           Q. (By Mr. Sackman) Now, going back to
17   you what I feel is equitable.                                    17   Exhibit 2 and your table of usages that you referred
18            Q (By Mr. Sackman) We mentioned the                     18   to here, sir -- so we're on Exhibit 2, and it's
19   Leonard v. Stemtech International case; correct?                 19   Exhibit C to Exhibit 2.
20            A.    Yes.                                              20                   We talked about the 12 years. Now, if you
21            Q.    Okay. That case was decided by the United         21   go down to Usage No. 2, do you see that it says
22   States Court of Appeals for the Third Circuit;                   22   10 years there?
23   correct?                                                         23           A.      Yes.




                                                                218                                                                         220


1             A.    I believe so.                                     1            Q.      Okay. Now, am I correct that Usage No. 2
2             Q.    Okay. And then we also referenced that            2    refers to the point of sale, which is the presence
3    On Davis case; right?                                            3    of electronic media in the retail store that are
4             A.    On Davis v. Gap.                                  4    capable of displaying the buying guide? If you need
5             Q.    Yeah. Okay.                                       5    to consult something, go ahead.
6                   And so I happen to have here a copy of            6            A.      No. I mean, I think that's a little bit
7    Leonard v. Stemtech International. And I wasn't                  7    more broad than I would say. You know, "capable of
8    planning to mark this as an exhibit, but it -- you               8    displaying" could be any display. I have seen for
9    know, it has a description quoting from On Davis, as             9    the first time in Ms. Boughn's report that she's
10   it would happen, of how you consider fair market                 10   claiming that the computers that were in the store
11   value. And I just -- I wonder if you would be                    11   before the interactive kiosks were put in were just
12   willing to read what I have bracketed there, sir.                12   computers that were on -- that were being sold by
13   Can you read it for the record, please?                          13   Sweetwater and that customers in Sweetwater stores
14            A.    Fair market value -- do you have to               14   would not actually use those computers to view
15   introduce this as an exhibit for me to read it into              15   Sweetwater products for the purpose of consideration
16   the record? I think you do.                                      16   of purchase of those products.
17            Q.   No. Go ahead and read it, please.                  17           Q.      Well, they could; right? I mean, they had
18            A.   "Fair market value is often described as           18   access to the Internet.
19   'the reasonable licensing fee on which a willing                 19           A.      They could.
20   buyer and a willing seller would have agreed for the             20           Q.      So that's what I am trying to get clear.
21   use taken by the infringer.'"                                    21   What's the -- this second usage, what in your own
22            Q.    Thank you.                                        22   words does it refer to?
23            A.    That's not from Jarvis?                           23          A.     When you have an electronic display or a
